Citation Nr: 0216052	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-00 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected postoperative 
residuals of a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1968 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for a left knee 
disability and assigned an increased rating to 40 percent for 
the right shoulder disability, effective from June 8, 2000.  


REMAND

In his request to reopen the claim for an increased rating in 
August 2001, the veteran asked to have a personal hearing 
with a hearing officer at the RO.  On a VA Form 9, received 
in January 2002, the veteran checked the box indicating that 
he wished to appear at a hearing before a member of the Board 
at the RO.  On review of the evidentiary record, it does not 
appear that any action was taken by the RO on the veteran's 
requests for an RO hearing or a Travel Board hearing.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be contacted and asked 
to clarify whether he wants a hearing 
before a hearing officer at a RO and a 
Travel Board hearing.  The RO is alerted 
to the veteran's recent change of address 
(See representative's September 11, 2002 
letter wherein it is noted that the 
veteran moved to Florida).  Thereafter, 
the RO should take appropriate action to 
accommodate the veteran's wishes.  If the 
veteran does not respond, he should be 
scheduled for a personal hearing before a 
RO hearing officer and before a traveling 
member of the Board of Veterans' Appeals.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


